Citation Nr: 0818077	
Decision Date: 06/02/08    Archive Date: 06/12/08

DOCKET NO.  91-37 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability (TDIU).



REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active duty for training from December 1976 
to March 1977, and active military service from March 1979 to 
April 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision in October 1994.  

The Board remanded the issue on appeal to the RO for further 
development in January 2002, April 2004, and May 2005, 
primarily for development of intertwined issues that were 
concurrently on appeal before the Board.

In April 2007 the Board issued a decision on the last 
remaining intertwined issue, evaluation of the service-
connected lumbosacral strain.  The same action remanded the 
issue of entitlement to a TDIU to enable the RO to consider 
additional evidence and to readjudicate the claim.  This was 
accomplished via the Supplemental Statement of the Case 
(SSOC) in January 2008, and the case has been returned to the 
Board for further appellate review.
 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue of entitlement to a TDIU rating has been 
accomplished.  

2.  The veteran does not currently have a single service-
connected disability rated as 60 percent disabling or higher, 
or a combined rating for service-connected disabilities of 70 
percent or more.  

3.  The veteran's service-connected disabilities alone are 
not shown to preclude him from obtaining and maintaining all 
forms of substantially gainful employment consistent with his 
educational and occupational background. 

4.  The veteran's service-connected disabilities alone are 
not shown to cause marked interference with employment or 
frequent periods of hospitalization rendering impractical the 
application of the regular rating schedule.  



CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

The rating decision on appeal was issued prior to enactment 
of the VCAA.  However, the rating decision, the SOC, and the 
subsequent SSOCs all cited in detail the elements required to 
obtain a TDIU (single service-connected disability rated at 
least 60 percent disabling, or multiple service-connected 
disabilities with one rated at least 40 percent disabling and 
combined evaluation at least 70 percent) and the elements for 
consideration for extraschedular evaluation (frequent 
hospitalization or marked limitation of employability due 
solely to the service-connected disabilities).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for a TDIU rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that letters sent to the veteran during 
the course of the appeal after enactment of the VCAA satisfy 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

A letter from the RO in August 2004 advised the veteran that 
VA is responsible for getting relevant records from any 
Federal agency (including military, VA and Social Security 
records) and that VA would make reasonable efforts to obtain 
records on the veteran's behalf from non-Federal entities 
(including private hospitals, state and local governments, 
and employers) if provided appropriate authorization to do 
so.  

The August 2004 letter specifically advised the veteran, "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  This is 
logical, since the rating decision was issued years prior to 
the enactment of the VCAA.

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim has been fully developed 
before the case was readjudicated as reflected in the January 
2008 SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran has been afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the letter cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  In 
February 2005 the veteran's representative submitted a VA 
Form 646 (Statement of Accredited Representative in Appealed 
Case) stating the veteran had no further evidence to submit.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for applicable rating criteria.  
This is arguably applicable to the case on appeal, since a 
TDIU rating is contingent on the ratings assigned to the 
claimant's service-connected disabilities.  

As regards this veteran's myriad of service-connected 
disabilities, the Board finds that this was accomplished in 
the rating decisions and other adjudicatory documents that 
assigned the ratings, including decisions by the Board.  The 
Board notes that there are currently no unresolved rating 
claims on appeal.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
accomplished in a letter from the Appeals Management Center 
(AMC) in September 2006.  Further, the Board's action herein 
denies entitlement to a TDIU, so no effective date is being 
assigned.  Hence, there is no possibility of prejudice under 
the notice requirements of Dingess as regards a claim for a 
TDIU rating.  

In the recent case of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) the Court stated that adequate notice in a rating 
claim requires all four of the following questions be 
answered in the affirmative.  (1) Do the notice letters 
inform the claimant that to substantiate the claim he or she 
must provide, or ask VA to obtain, medical or lay evidence 
showing a worsening or increase in severity and the effect 
that worsening has had in his or her employment and daily 
life?  (2)  Is the claimant rated under a diagnostic code 
(DC) that contains the criteria necessary for entitlement to 
a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
had on the claimant's employment and daily life (such as a 
specific measurement or test result)?  If so, do the notice 
letters provide at least general notice of that requirement?  
(3) Do the notice letters advise the claimant that if an 
increase in disability is found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
a range in severity from 0 percent to 100 percent (depending 
on the disability involved), based on the nature of the 
symptoms for which disability compensation is being sought, 
their severity and duration, and their impact on employment 
and daily life?  (4) Do the notice letters provide examples 
of the types of medical and lay evidence the claimant may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the RO's correspondence to VA has not satisfied 
the criteria of Vazquez-Flores.  However, as noted above the 
veteran was advised of the criteria for extraschedular 
evaluation, and he has argued that extraschedular evaluation 
is appropriate in his case.  The Board accordingly finds that 
the veteran has demonstrated actual knowledge of the evidence 
required to satisfy Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records, SSA disability file, 
and post-service VA medical records have been associated with 
the claims file.  Neither the veteran nor his representative 
has identified, and the file does not otherwise indicate, 
that there are any other VA or non-VA medical providers 
having records that should be obtained before the claims are 
adjudicated.  The veteran has been afforded appropriate VA 
medical examinations in support of his claim.  

The veteran's substantive appeal requested a hearing before 
the Board in Washington, DC.  His hearing preference changed 
to a hearing before the Board at the RO as intertwined issues 
were added to the appeal.  In August 2001, however, the 
veteran withdrew request for Travel Board hearing in writing.  
His request for hearing is accordingly deemed to be 
withdrawn.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for TDIU.  

II.  Analysis

The claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet. App. 413, 420 (1999).  A 
TDIU claim is an alternative way to obtain a total disability 
rating without recourse to a 100 percent evaluation under the 
rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 
116, 118 (1994).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor that takes the claimant's case 
outside the norm.  The sole fact that a veteran is unemployed 
or has difficulty finding employment is not enough, since a 
high rating in itself is recognition that the impairment 
makes it difficult to obtain and keep employment; the 
question is whether the claimant is capable of performing the 
physical and mental acts required for employment, not whether 
the claimant can find employment.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  

Under the applicable criteria, a TDIU may be assigned where 
the schedular rating is less than total, when it is found 
that the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The veteran has service-connected disabilities as follows: 
bilateral pes planus with bunions (rated as 30 percent 
disabling from April 22, 1987); lumbosacral strain with 
traumatic degenerative joint disease (DJD) and degenerative 
disc disease (DDD) (rated as 20 percent disabling from August 
6, 1990); tinea pedis with onychomycosis and nail excisions 
(rated as 10 percent disabling from April 22, 1987); 
recurrent scars, cyst excisions, scrotum and right underarm 
(rated as 10 percent disabling from August 6, 1990); 
generalized skin rash (rated as 10 percent disabling from 
August 6, 1990); residuals of right thumb fracture (rated as 
noncompensable from May 22, 1990); and, hypertension (rated 
as noncompensable from August 6, 1990).

The veteran's combined evaluation for compensation was 40 
percent from April 22, 1987 and 60 percent from August 6, 
1990.

Since the veteran does not have a single service-connected 
disability rated as 60 percent disabling or higher, or 
alternatively does not have a single service-connected 
disability rated as 40 percent or higher with sufficient 
additional service-connected disability to bring his combined 
evaluation for compensation to 70 percent or higher, he does 
not meet the criteria for assignment of a TDIU rating under 
38 C.F.R. § 4.16(a).  

A TDIU may be granted on an extraschedular basis, pursuant to 
38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet 
the percentage standards set forth in 38 C.F.R. § 4.16(a).  

The Board does not have jurisdiction to assign such an 
extraschedular rating.  VAOPGCPREC 6-96 (August 16, 1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
Extraschedular rating is requested by the RO and approved by 
the Under Secretary Benefits or by the Director of 
Compensation and Pension Services.  

In this case, the RO has considered extraschedular rating and 
has determined that referral for such extraschedular rating 
is not appropriate (see the January 2008 SSOC).  The Board 
may accordingly consider the issue without prejudice to the 
veteran.  

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

Careful review of the voluminous claims file does not show 
that the service-connected disabilities have caused frequent 
periods of hospitalization.  Accordingly, the remaining 
question is whether those service-connected disabilities 
cause a marked interference with employment.

(The Board notes at this point that schedular rating itself 
is recognition that claimant's industrial capacity is 
impaired to some degree; generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the injury.  38 
C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. App. at 363.)

The veteran's claim for TDIU, filed in February 1994, asserts 
unemployability due to service-connected feet, skin, scars, 
and skeletal disabilities.  The claim reports that the 
veteran had last worked full-time in April 1987, after which 
he performed various part-time jobs as school bus driver 
(January 1989 to January 1992), temporary laborer (May to 
October 1990), taxi driver (December 1989 to September 1992), 
security officer (January 1992 to March 1993), and 
deliveryman (May 1993 to present).  He also stated on his 
claim that he had attended four years of high school and also 
attended a truck driving school in July-September 1987.

The Board has reviewed the evidence of record since February 
1993, one year prior to receipt of the claim for TDIU.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran had a VA compensation and pension (C&P) 
examination in March 1993 during which he reported that he 
was currently working part-time as a security guard, and had 
held that job for nine months.  There is no indication in the 
examination report that the service-connected disabilities 
(pes planus with bunions, lumbosacral strain with DJD and 
DDD, tinea pedis with onychomycosis and nail excisions, 
recurrent scars and cyst excisions in the scrotum and right 
underarm, generalized skin rash, residuals of right thumb 
fracture, and hypertension) were causing current marked 
interference with employment at that time.  

VA outpatient treatment records dating from the period May 
1993 to March 1994 show treatment inter alia for skin, 
hypertension, and lumbar spine complaints, but do not show 
that those service-connected disabilities caused marked 
interference with employment at that time.

The veteran testified before the Board in April 1995.  
Although the issue of entitlement to a TDIU was not at that 
time before the Board, he testified that he had wanted to be 
a truck driver after discharge from service but his service-
connected back and foot problems made it difficult to sit for 
prolonged periods or to work the foot pedals.  He also cited 
nonservice-connected joint pains.  The veteran testified that 
he had lost his job as a truck driver due to an accident, and 
thereafter worked a series of part-time jobs because his 
family needed the money for medical bills and other expenses.  
The veteran stated that he was able to drive a taxi, but had 
not done so for the past three years because of problems with 
the management.  The taxicab company had new management that 
invited him to come back to work, but the veteran felt 
himself unable to do so because of stress.

The veteran had VA examinations of the spine and skin in May 
1996 during which he reported that he was currently 
unemployed.  There is no indication in the examinations that 
the service-connected spine and skin disorders caused current 
marked interference with employment at that time.

The veteran underwent VA surgery for ulceration of the left 
foot in October 1997; he was treated as an inpatient for 13 
days and thereupon discharged for outpatient followup.  

In November 1997 a VA physician examined the veteran at the 
request of Delaware Division of Social Services in support of 
the veteran's claim for state disability benefits for the 
left foot ulceration surgery.  The examiner stated that the 
veteran would not be able to work at his usual occupation, 
but was capable of classroom training.  Disability was 
estimated to be of one-month duration, during which the 
veteran would be unable to stand for long periods of time but 
would be able to sit and to do desk-type activity.

(An RO rating decision in January 1998 denied a claim for 
temporary total rating because of treatment for a service-
connected condition requiring convalescence, based on the 
RO's finding that the ulceration was due to nonservice-
connected diabetes mellitus rather than to a service-
connected cause.  The veteran appealed, stating that the 
ulceration was caused by service-connected tinea pedis.  The 
Board issued a decision in January 2002 essentially stating 
that, regardless of whether the leg ulceration had been 
caused by a service-connected or nonservice-connected 
pathology, the criteria for temporary total disability rating 
were not met.)

The veteran was examined by Delaware Curative Workshop in 
March 1998 in support of his claim for Delaware disability 
benefits.  The examination addressed (nonservice-connected) 
right knee pain secondary to probable arthritis; (nonservice-
connected) neck strain and (service-connected) lumbosacral 
strain; history of (service-connected) hypertension; history 
of (nonservice-connected) borderline diabetes; and, (service-
connected) chronic fungus infection of the left foot and 
toes.  There is no indication in the examination that the 
veteran's service-connected disabilities caused current 
marked interference with employment at that time.

The veteran had a VA examination of the skin in May 1999; no 
marked interference with employment was noted as resulting 
from the service-connected skin disorders at that time.

The veteran had a VA C&P examination in July 2003 in which he 
reported working part-time as a janitor.  The examiner 
particularly noted current symptoms of hypertension, skin 
problems, and spine problems.  The examination report gives 
no indication of marked interference with employment 
resulting from the service-connected disabilities at that 
time.

VA outpatient treatment records from February 1997 to August 
2005 show treatment for inter alia the service-connected low 
back pain, service-connected (and nonservice-connected) foot 
disorders, and service-connected (and nonservice-connected) 
skin disorders, as well as hypertension management.  There is 
no indication of marked interference with employment 
resulting from the service-connected disabilities at that 
time.

The veteran had VA examinations of hypertension and the spine 
in April 2006.  There is no indication in the examinations 
that either service-connected disability caused a marked 
interference with employment at that time.

Based on the medical evidence above, the Board finds that 
there is no indication that the veteran's service-connected 
disabilities, alone, caused marked interference with 
employment at any time during the course of the appeal in 
excess of that envisioned by the schedular compensation.  The 
Board particularly notes that the only medical opinion 
specifically addressing employability - that of the VA 
physician in November 1997 - specifically stated that the 
veteran was physically able to perform sedentary activities.
  
In addition to the medical evidence above, the Board has 
considered the veteran's lay evidence, to include his 
testimony before the Board and his correspondence to VA.  The 
Board finds that this lay evidence shows that his service-
connected disabilities cause an industrial impairment to some 
degree.  However, nothing in that lay evidence shows that his 
service-connected disabilities alone as so disabling that he 
would be prevented from performing substantially gainful work 
given his work and educational background.  In fact, the 
veteran testified before the Board that he was physically 
capable of driving a taxi - a job in which he had 
considerable experience - but did not do so because of 
"stress."  To the degree that "stress" prevented the 
veteran from working, such "stress" is not shown to be due 
to his service-connected disabilities alone.  

The Board also notes that the veteran has an extensive list 
of nonservice-connected medical problems that contribute to 
his unemployability, as noted below.  

The veteran has nonservice-connected disabilities recognized 
by VA (i.e., disorders for which the veteran claimed service 
connection but was denied) as follows: peripheral neuropathy 
of the upper and lower extremities; hemorrhoids; frozen feet; 
arthritis of the hands and feet; sinusitis; bilateral eye 
disorder (diagnosed as recurrent viral conjunctivitis); 
hernia of the right hip; right knee disorder; traumatic 
arthritis of the right thumb; and, gout.

In addition to the above, the veteran's VA and non-VA 
treatment records show treatment of the following nonservice-
connected complaints: nonischemic cardiomyopathy 
(multifactorial and contributed to by hypertension, cocaine 
abuse and alcohol abuse); hyperlipidemia; sleep apnea; 
diabetes mellitus type II; nicotine dependence; 
gastroesophageal reflux disease (GERD); chronic obstructive 
pulmonary disease (COPD); DDD of the thoracic spine; chronic 
left hip pain; cervical spondylosis; and, headaches as 
secondary to sinusitis.

In summary, the veteran is not shown by medical or lay 
evidence to have a marked limitation of employability due 
solely to his service-connected disabilities.  The Board 
therefore finds that any further consideration or referral of 
this matter under the provisions of 38 C.F.R. § 4.16(b) is 
not necessary or appropriate at this point.  
 
In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence shows that the appellant 
does not meet the threshold criteria for award of a TDIU, 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  



ORDER

A total rating for individual unemployability due to service-
connected disabilities is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


